Citation Nr: 0534340	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cancer of the larynx, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
March 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim seeking 
entitlement to service connection for the residuals of larynx 
cancer with a total laryngectomy as a result of exposure to 
herbicides

In October 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence does not establish that 
the conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  

3.  The veteran is not shown to have manifested cancer of the 
larynx in service or for many years thereafter.  

4.  The currently demonstrated residuals of larynx cancer 
with a total laryngectomy is not shown to be due the exposure 
to herbicides or other event or incident of the veteran's 
period of service.  




CONCLUSION OF LAW

The residuals of larynx cancer with a total laryngectomy was 
not incurred in service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a June 2004 Statement of the Case 
(SOC), and August 2004 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
post-service medical records, examination reports, and an 
Australian toxicology study.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

The veteran's service records revealed that he served on the 
USS Hornet as an aircraft mechanic from November 1968 to 
April 1969.  The veteran's service medical records are silent 
for any treatment for cancer of the larynx, or any throat 
complaints.  The veteran's DD Form 214 indicated that the 
veteran was awarded the National Defense Service Medal, 
Republic of Vietnam Campaign Medal, Navy Unit Citation, and 
Vietnam Service Medal.  

A surgical pathology report from November 1999 revealed that 
the veteran's symptoms were diagnosed as cancer of the 
larynx.  Private medical records indicated that the veteran 
underwent a total laryngectomy for the cancer.  

The veteran presented in September 2003 for a VA examination.  
The examiner diagnosed residuals of cancer of the larynx with 
a total laryngectomy.  The examiner indicated that after 
reviewing the history with the exposure of Agent Orange and 
laryngectomy with radiation, he felt that the veteran's 
cancer of the larynx was more likely than not due to his 
military exposure to Agent Orange.  

A September 2003 request from the National Personnel Records 
Center indicated that the veteran was attached to a Navy unit 
that could have been assigned to ship or to shore.  It stated 
further that for Department of Defense purposes the unit was 
credited with Vietnam service from September 11, 1969 to 
October 3, 1969 and November 1, 1969 to November 23, 1969.  
The letter reported, however, the veteran's service record 
provided no conclusive proof of his physically being in-
country.

Navy personnel records indicated that the veteran was 
authorized to wear the Vietnam Service Medal for service 
while attached to a helicopter anti-submarine squadron on 
board the USS Hornet (CVS-12) from November 1968 to April 
1969.  

During the veteran's September 2005 hearing he reported that 
he also served on the USS Constellation.  The veteran 
indicated that he served aboard the USS Hornet from late 1968 
to early 1969 and the USS Constellation from August 1969 to 
December 1969.  He reported that he was a helicopter check 
mechanic while he served on the USS Hornet and Constellation.  
He reported that his duties included inspecting and cleaning 
electrician's airplanes.  He indicated that he washed off the 
planes after they flew in and out of Vietnam.  He testified 
that he never set foot in Vietnam and the closest he got to 
shore was 20 miles.  The veteran indicated that he was 
diagnosed with cancer in 1998.  The veteran's wife revealed 
that the veteran's cancer affected their family life 
emotionally and financially.  

In addition to his testimony, the veteran submitted an 
Australian study of Royal Australian Navy veterans who were 
deployed on ships that were on coastal patrols off Vietnam or 
were engaged in transporting troops or materials to Vietnam 
from Australia.  The study pertained to the distillation of 
water in Vietnam, and the mortality rates in Vietnam-era 
veterans from Australia who consumed water distilled from 
potentially contaminated sources.  

Relevant Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service. 38 C.F.R. § 
3.303(d) (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

Additionally, a veteran who had active service in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975, is presumed to have been exposed to an 
herbicide agent during that service.  When such a veteran 
develops cancer of the larynx to a degree of 10 percent or 
more, the disorder shall be presumed to have been incurred 
during service, unless rebutted by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), (d), 3.309(e) (2005).  

Even if an appellant is found not entitled to a regulatory 
presumption of exposure or service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Analysis

The veteran is seeking service connection for the residuals 
of larynx cancer with a total laryngectomy.  He contends that 
he served aboard a ship in the waters off the coast of the 
Republic of Vietnam, was exposed to the residuals of Agent 
Orange from working with aircrafts while he was a jet 
mechanic on the USS Hornet and Constellation, and that his 
exposure to those contaminants led to the development of 
cancer of the larynx.  

The benefits administered by VA are prescribed by statute and 
regulation, as in this case set forth above.  The Board is 
not an equitable body that is free to disregard the statutes 
or regulations promulgated that define the scope of benefits 
provided.  As noted above, where a veteran served in Vietnam 
during the Vietnam era, he shall be presumed to have been 
exposed during such service to the herbicide Agent Orange.  
In this regard, the Secretary of VA has concluded that the 
phrase "service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005); 
see also VAOPGCPREC 27-97.  

In this case, then, in order to presume that exposure to 
herbicides did occur, the evidence must show that the 
conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Here, the records confirm that the USS 
Hornet was present in the waters offshore of the Republic of 
Vietnam during the time the veteran served aboard.  In order 
to presume that exposure to herbicides did occur, the 
evidence must show that the conditions of the veteran's 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  The veteran does 
not assert that he entered the Republic of Vietnam while in 
service, nor do his service records reveal that he set foot 
in the Republic of Vietnam.  Further, he testified that the 
closest he came to shore was 20 miles.  Therefore, it cannot 
be presumed he was exposed to herbicide agents during his 
service, and entitlement to service connection for the 
residuals of larynx cancer with a total laryngectomy is not 
warranted pursuant to 38 C.F.R. § 3.309(e) (2005).  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6).

On this point the law is clear; he did not serve in Vietnam, 
nor did his duty in the waters offshore require visitation to 
Vietnam.  Thus, notwithstanding the sincerity of the 
veteran's contentions, it cannot be presumed he was exposed 
to herbicide agents during his service, and entitlement to 
service connection for cancer of the larynx is not warranted 
pursuant to 38 C.F.R. § 3.309(e) (2005).  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6).

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

In this case, there is no competent evidence establishing 
that the veteran was, in fact, exposed to herbicides.  The 
veteran contends that he cleaned planes that had flown over 
Vietnam, and likely was exposed that way.  However, there is 
no corroborating evidence to support the contention that he 
was exposed in that manner.  He also contends that he 
showered with sea water, and rinsed off with desalinated 
water.

In support of his contention, the appellant submitted to the 
Board a copy of a December 2002 report prepared for the 
Australian Department of Veterans Affairs.  The report is 
titled Examination of the Potential Exposure of Royal 
Australian Navy (RAN) Personnel to Polychlorinated 
Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking 
Water.  The executive summary states that studies of 
Australian Vietnam veterans revealed greater than expected 
mortality, with the highest overall levels of mortality 
occurring among the RAN.  It states that in RAN veterans, 
exposure to chemicals such as teterachlorodibenzodioxin was 
unlikely to be related to overhead spraying or other forms of 
direct contact.

The executive summary states that overall the findings of the 
study demonstrate that evaporative distillation of water does 
not remove but rather enriches certain contaminants such as 
dioxins in drinking water.  It goes on to say that the study 
provided some evidence that use in the distillation process 
of water contaminated with tetrachlorodibenzodioxin would 
result in contamination of potable water and subsequent 
ingestion by sailors on board ships was thus a vector for 
exposure to these chemicals.  The study states that while it 
was unlikely that accurate exposure of the personnel on board 
ships could be estimated, the study findings suggested that 
the personnel on board ships were exposed to biologically 
significant quantities of dioxins.

Further review of the study report shows that the study 
considered RAN ships and small army ships on which potable 
water was produced by evaporative distillation of collected 
water.  The water was collected from estuarine waters and 
near-shore marine waters that received runoff from areas that 
had been sprayed with Agent Orange and arsenical herbicides 
(Agent Blue).

In regard to this study, the Board emphasizes that a study 
concerning Australian veterans offers no proof that this 
veteran was ever exposed to herbicides in service.  Secondly, 
during the veteran's September 2005 hearing he related that, 
while onboard the USS Constellation and Hornet, there were 
times he used sea water to shower.  He has never personally 
asserted that he was exposed to Agent Orange through 
contaminated drinking water.  Third, the veteran testified 
that he was never closer than 20 miles off shore.  A study 
showing contamination of distilled drinking water obtained in 
estuarine waters and near-shore marine waters that received 
runoff from areas that had been sprayed with Agent Orange is 
of little value here. 

The veteran does not contend that his the residuals of larynx 
cancer with a total laryngectomy arose in service, and his 
available service medical records are negative for any 
findings related to cancer of the larynx.  In addition, the 
post-service medical records associated with the claims 
folder show the first indication of cancer of the larynx is 
in 1999, which is approximately 29 years after his discharge 
from service.  Although there is a medical opinion linking 
his the residuals of larynx cancer with a total laryngectomy 
with Agent Orange exposure, in the absence of proof of such 
exposure, the opinion carries no probative weight.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993).

In light of the above, service connection for cancer of the 
larynx on a direct or presumptive basis is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

Entitlement to service connection for the residuals of larynx 
cancer with a total laryngectomy is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


